
	

114 SRES 313 ATS: Condemning the terrorist attacks in Paris and offering thoughts and prayers for the victims, condolences to their families, resolve to support the people of France, and the pledge to defend democracy and stand in solidarity with the country of France and all our allies in the face of this horrific attack on freedom and liberty.
U.S. Senate
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 313
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2015
			Mr. McConnell (for himself, Mr. Reid, Mr. Corker, Mr. Cardin, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning the terrorist attacks in Paris and offering thoughts and prayers for the victims,
			 condolences to their families, resolve to support the people of France,
			 and the pledge to defend democracy and stand in solidarity with the
			 country of France and all our allies in the face of this horrific attack
			 on freedom and liberty.
	
	
 Whereas, on November 13, 2015, at least eight armed gunmen and suicide bombers conducted six separate attacks across the city of Paris, France, killing at least 129 civilians and wounding over 350 innocent men, women, and children;
 Whereas these horrific attacks mark the deadliest violence to strike the Republic of France since World War II, the worst act of terrorism to strike Europe since the 2004 attacks in Madrid, Spain, that killed 191 and wounded approximately 1,800 others, and one of the worst terrorist acts carried out on Western soil since the catastrophic attacks of September 11, 2001;
 Whereas Paris is still grieving from the January 7, 2015, terrorist attack on the offices of the French newspaper Charlie Hebdo that brutally murdered 12 people and injured at least 11 others;
 Whereas President of the Republic of France Francois Hollande has declared a national state of emergency and deployed approximately 1,500 military members across the city of Paris;
 Whereas President Hollande condemned these events as an act of war that was committed by a terrorist army, a jihadist army, Daesh; Whereas President Hollande further declared that when terrorists are capable of committing such atrocities they must be certain that they are facing a determined France, a united France, a France that is together and does not let itself be moved, even if today we express infinite sorrow;
 Whereas President Barack Obama called these heinous actions not just an attack on Paris and the people of France, but an attack on all of humanity and the universal values that we share;
 Whereas the Republic of France is America’s oldest ally, dating back to Marquis de Lafayette, and the people of the United States and France mutually share a debt of gratitude that dates from the formation of our republics through two world wars;
 Whereas the people of the Republic of France have expressed solidarity with the people of the United States, including following the terrorist attack of September 11, 2001, which claimed the lives of thousands of innocent civilians in the United States;
 Whereas the French people have made manifest their commitment to the United States by partnering with United States forces in Afghanistan and Iraq and as an important partner in the fight against extremist terrorism in Mali and around the world;
 Whereas at least one United States citizen was murdered in these heinous attacks and at least four others were injured; and
 Whereas these attacks represent both an assault on freedom and democracy and an unmitigated evil that the United States and United States allies must stand united to defeat: Now, therefore, be it
		
	
 That the Senate— (1)condemns the brutal attacks on the people of Paris that resulted in the death of at least 129 people, including one United States citizen, through shootings, hostage-taking, and suicide bombings of innocent, civilian targets;
 (2)expresses its heartfelt condolences and deepest sympathies for the victims and family members of those attacked;
 (3)renews the solidarity of the people and Government of the United States with the people and Government of the Republic of France; and
 (4)pledges support for the Government of France to pursue justice against those involved in these heinous attacks and to prevent future attacks.
			
